DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance: no reasonable combination of prior art references is found to disclose all of the claimed features as required, as a whole, as the currently allowed claims.
Currently presented claim 1 recites:
“A mobile communication system comprising a base station, a neighbor base station near the base station, and a mobile terminal configured to perform radio communication with the neighbor base station, 
wherein the neighbor base station transmits, to the base station together with a cell identifier, a request message requesting notification of a subframe configuration for avoiding downlink interference, 
the base station notifies the neighbor base station of the subframe configuration for avoiding the downlink interference, in response to the request message, 
the neighbor base station performs scheduling for the mobile terminal in consideration of the subframe configuration for avoiding the downlink interference, and 
the mobile terminal performs communication with the neighbor base station, using a subframe configured from the subframe configuration for avoiding the downlink interference.”

The closest reference found include Ji (US 2010/0220597), Astely (US 2011/0176461) and Seo (US 2013/0033998).
Ji discloses a base station that receives the TDD configuration from another base station and determines a TDD configuration to serve a user equipment (i.e. paragraph [0075]; Fig. 7).  However, Ji does not disclose transmitting a request , including a cell identifier, requesting notification of the subframe configuration as required in the currently presented claim.
Astely discloses network node exchanging neighboring cells information about intended usage of flexible subframes to avoid inter-cell interreference (paragraph [0052]; Fig. 7), but also lacks the claimed feature of transmitting a request , including a cell identifier, requesting notification of the subframe configuration as required in the currently presented claim.
Seo discloses a base station configured to acquire information on downlink subframe configuration of the base station causing the interference (i.e. paragraph [0222]; Fig. 20), but also lacks the claimed feature of transmitting a request , including a cell identifier, requesting notification of the subframe configuration as required in the currently presented claim.
Claims 2-4 recite similar features as claim 1 and the closest found prior arts also fail to disclose all of the claimed features as required in claims 2-4 as against claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473